Citation Nr: 1000860	
Decision Date: 01/06/10    Archive Date: 01/15/10

DOCKET NO.  04-23 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include anxiety and posttraumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A. A. Booher, Counsel




INTRODUCTION

The Veteran had active service from August 1967 to August 
1969 during which time he was in Vietnam for more than seven 
months.  He was born in 1945.

This appeal to the Board of Veterans' Appeals (Board) is from 
actions taken by the above Department of Veterans Affairs 
(VA) Regional Office (RO).

The case was remanded by the Board in December 2008 on the 
issue shown on the first page of the present decision.  In 
that previous decision, the Board also denied entitlement to 
service connection for malaria and hepatitis C.

Pursuant in part to actions taken during the course of the 
current appeal, service connection is now in effect for 
coronary artery disease, rated as 60 percent disabling; 
amoebic hepatitis with abscess formation, rated as 10 percent 
disabling; idiopathic seizure disorder, rated as 10 percent 
disabling; hypertension, rated as 10 percent disabling; 
hemolytic anemia, rated as noncompensably disabling.


FINDING OF FACT

The aggregate evidence including medical opinions 
preponderates against a finding that the Veteran has an 
acquired psychiatric disorder, to include anxiety or PTSD, 
which is in any way associated with service, or is 
proximately due to or the result of a service-connected 
disability on either a causation or aggravation basis.  


CONCLUSION OF LAW

An acquired psychiatric disorder, to include anxiety and/or 
PTSD, was not incurred in or aggravated by service, cannot be 
presumed to have been incurred in service, and is not shown 
to be due to, the result of, or aggravated by any service-
connected disability.  38 U.S.C.A. §§ 1110, 1112, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309, 3.310 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2009).   

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1) (2009).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  In addition, the decision 
of the U.S. Court of Appeals for Veterans Claims, in Dingess 
v. Nicholson, 19 Vet. App. 473 (2006) requires more extensive 
notice in claims for compensation, e.g., as to potential 
downstream issues such as disability rating and effective 
date, all of which the Veteran received.  

The U.S. Supreme Court has held that an error in VCAA notice 
should not be presumed prejudicial, and that the burden of 
showing harmful error rests with the party raising the issue, 
to be determined on a case-by-case basis.  Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009). 

In the aggregate, the Board finds that the VA has satisfied 
the duty to notify and assist under the VCAA.  The Board 
finds that the content of letters and other communications 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Any 
defect with respect to timing was harmless error, given that 
the claim is denied herein.  See Mayfield, supra.  The Board 
finds that the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim.  He has submitted additional 
information, and has indicated that he has no other 
information or evidence to substantiate the claim.

In addition, it appears that all obtainable evidence 
identified by the appellant relative to the claim has been 
obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of the current appeal.  
The appellant and his representative herein have demonstrated 
actual knowledge of, and have acted on, the information and 
evidence necessary to substantiate the pending claim.  See, 
e.g., Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007) (Court 
was convinced that appellant and representative had 
demonstrated actual knowledge of the information and evidence 
necessary to establish the claim).  Moreover, the appellant 
has not demonstrated any prejudicial or harmful error in VCAA 
notice.  See Shinseki v. Sanders, supra. 

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
With regard to this appeal, no useful purpose would be served 
in remanding this matter for yet more development as this 
would result in unnecessarily imposing additional burdens on 
VA, with no additional benefit flowing to the Veteran.  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that such remands are to be avoided.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994). 

II.  Pertinent Legal Criteria

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303(a), 3.304.  Where 
there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, may be service connected, unless 
clearly attributable to intercurrent causes.  When a 
condition noted during service is not shown to be chronic, or 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity of symptomatology 
after discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 
3.303(d).  In addition, certain chronic diseases, including 
psychoses, may be subject to service connection based on 
presumed incurrence in service, if manifested to a 
compensable degree within one year subsequent to service. 38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

The U.S. Court of Appeals for Veterans Claims has held that, 
in order to prevail on the issue of service connection, there 
must be (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of 
incurrence or aggravation of a disease or injury in service; 
and (3) medical evidence of a nexus between the claimed in-
service injury or disease and the current disability.  
Hickson v. West, 12 Vet. App. 247, 252 (1999).

Service connection may be established on a secondary basis 
for a disability which is proximately due to or the result of 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either caused 
by or aggravated by a service-connected disability.  See 
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where 
a service-connected disability aggravates a non-service-
connected condition, a Veteran may be compensated for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
Id.

During the pendency of this claim and appeal, an amendment 
was made to the provisions of 38 C.F.R. § 3.310.  See 71 Fed. 
Reg. 52,744-47 (Sept. 7, 2006).  The amendment sets a 
standard by which a claim based on aggravation of a non-
service-connected disability by a service-connected one is 
judged.  Although VA has indicated that the purpose of the 
regulation was merely to apply the Court's ruling in Allen, 
it was made clear in the comments to the regulation that the 
changes were intended to place a burden on the claimant to 
establish a pre-aggravation baseline level of disability for 
the non-service-connected disability before an award of 
service connection may be made.  This had not been VA's 
practice, which suggests that the recent change amounts to a 
substantive change.  Given what appear to be substantive 
changes, and because the Veteran's claim was pending before 
the regulatory change was made, the Board will consider the 
version of 38 C.F.R. § 3.310 in effect before the change, 
which version favors the claimant. 

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1991).

In this, as in any other case, it remains the duty of the 
Board as the fact finder to determine credibility in any 
number of contexts, whether it has to do with testimony or 
other lay or other evidence.  See Culver v. Derwinski, 3 Vet. 
App. 292, 297 (1992).  In general, lay individuals may not 
render medical conclusions, see Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992); however, a lay statement may be made which 
relays the visible symptoms of a disease or disability or the 
facts of observed situations or circumstances, see Caldwell 
v. Derwinski, 1 Vet. App. 466, 469 (1991), after which a 
decision must be made as to the credibility thereof in the 
context of probative medical evidence.  More recently, the 
U.S. Court of Appeals for the Federal Circuit held, in 
Buchanan v. Nicholson, 451 F.3d 1331, 1336-7 (Fed. Cir. 
2006), that the Board is obligated to, and fully justified 
in, determining whether lay testimony is credible in and of 
itself, and that the Board may weigh the absence of 
contemporary medical evidence against lay statements.

The Board is not permitted to reach medical determinations 
without considering independent medical evidence to support 
our findings, and must cite to competent evidence of record 
to support such conclusions.  See Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. App. 
171 (1991), and Hatlestad v. Derwinski, 3 Vet. App. 213 
(1992).  Lay statements may be competent to support a claim 
as to lay-observable events or lay-observable disability or 
symptoms.  See, e.g., Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007); Buchanan v. Nicholson, supra.

The Federal Circuit has recognized the Board's "authority to 
discount the weight and probity of evidence in light of its 
own inherent characteristics and its relationship to other 
items of evidence,"  Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997), and has also held that a Veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

The Board has an obligation to provide adequate reasons and 
bases supporting this decision, but there is no requirement 
that every item of evidence submitted by the appellant or 
obtained on his behalf be discussed in detail.  The Board's 
analysis below will focus specifically on what evidence is 
needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the 
claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 
(2000).

In order for service connection to be awarded for PTSD, three 
elements must be present: (1) a current medical diagnosis of 
PTSD; (2) medical evidence of a causal nexus between current 
symptomatology and a claimed in-service stressor; and 
(3) credible supporting evidence that the claimed in-service 
stressor(s) actually occurred.  38 C.F.R. § 3.304(f); Cohen 
v. Brown, 10 Vet. App 128 (1997).

In considering and applying the relevant legal requirements 
for service connection for PTSD, it warrants preliminary 
discussion that the evidentiary record does not substantiate 
the reasonable likelihood of a current medical diagnosis of 
PTSD, and the Veteran has not provided any corroborative data 
so that any alleged in-service stressors could be researched.  
Thus, whether PTSD has been objectively found to be 
etiologically linked with one or more confirmed stressors 
becomes hypothetical.  See 38 C.F.R. § 3.304(f).

In Cohen v. Brown, 10 Vet. App. 128 (1997), the Court 
clarified the analysis to be followed in adjudicating a claim 
for service connection for PTSD. The Court pointed out that 
VA has adopted the fourth edition of the American Psychiatric 
Association Diagnostic and Statistical Manual for Mental 
Disorders (DSM-IV) in 38 C.F.R. §§ 4.125 and 4.126.  See 61 
Fed. Reg. 52,695-702 (1996).  Therefore, the Court took 
judicial notice of the diagnostic criteria requiring that a 
person experienced, witnessed, or was confronted with a 
traumatic event which generated a response involving intense 
fear, helplessness, or horror, with the question of whether 
such claimed stressor was severe enough to cause PTSD in a 
particular individual being a clinical determination for 
examining mental health professionals. See Cohen, supra.

Nothing in Cohen, however, negates the need for a non-combat 
Veteran to produce credible corroborating and supporting 
evidence of any claimed stressor employed in supporting a 
diagnosis of PTSD.  Id. at 20; Moreau v. Brown, supra.  The 
corroboration may be by service records or other satisfactory 
evidence.  Doran, supra (in Doran, a Veteran's service 
records had been lost due to fire; however, his account of 
in-service stressors was corroborated by statements from 
fellow servicemen).  Whether a Veteran has submitted 
sufficient corroborative evidence of the claimed in-service 
stressors is a factual determination.  See Pentecost v. 
Principi, 16 Vet. App. 124 (2002).

The Board has an obligation to provide adequate reasons and 
bases supporting this decision, but there is no requirement 
that every item of evidence submitted by the appellant or 
obtained on his behalf be discussed in detail.  The Board's 
analysis below will focus specifically on what evidence is 
needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the 
claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 
(2000).

III.  Pertinent Factual Background and Analysis

Service records refer to several of the other disabilities, 
including epilepsy, for which the Veteran now has service 
connection.  There was no sign or diagnosis of an acquired 
mental health problem therein.

Similarly, post-service records and VA examinations refer to 
his seizures but no mental health disability in 1973 and 
1975.  When seen by a private caregiver for having had an 
epileptic seizure while at a party in 1979, he was said to 
also exhibit alcoholic intoxication.

A VA Counseling Therapist has reported treating the Veteran 
at a Vet Center for PTSD symptoms since 2002.  He said, in a 
statement in February 2003 and similar subsequent letters, 
that his heart problems were "exasperated" by his PTSD 
symptoms.

Extensive private treatment records are in the file relating 
to ongoing care for heart symptoms by B.M.D., M.D., and other 
care-givers.  Private treatment records also refer to the 
Veteran's manifesting some symptoms of anxiousness, and on at 
least one occasion in 2004, a panic attack when being seen 
following a stroke.  When seen by VA in July 2004, he said 
that he had experienced Vietnam memories which intensified in 
about 2000.  Comprehensive specialized screening in June 2005 
was negative for PTSD.  In October 2005, he was said to be 
treated for depression.

On request, the Veteran provided a stressor listing on a VA 
Form 21-0781 in September 2007, which involved his Vietnam 
experiences and unnamed persons being killed.  Service 
documentation has also been submitted for his units while in 
country.  And he has since clarified some of the combat 
incidents recalled.

The Veteran underwent a VA psychiatric examination in August 
2008 in order to ascertain the correct diagnosis and etiology 
of his psychiatric symptomatology.  It was noted that he had 
been treated for a variety of symptoms, and said that once he 
had been given a PTSD diagnosis and given medications as a 
result.  At the conclusion of the assessment, a diagnosis of 
anxiety disorder (Axis I), not otherwise specified, was 
reported.  The examiner stated that a few of the Veteran's 
symptoms were consistent with PTSD, but that he did not meet 
the full diagnostic criteria for that disorder.

The case was remanded by the Board for additional actual Vet 
Center clinical records, which were obtained; and another VA 
psychiatric assessment, which is now of record.  The 
examination in October 2009 noted a history of depression and 
anxiety, but no such current symptoms.  The Veteran cited 
several Vietnam incidents which he said were stressful.  His 
current symptoms were recorded.  The examiner concluded that 
his current disability is properly diagnosed as an anxiety 
disorder, and that the psychiatric disorder is less likely as 
not due to military service.  The examiner opined that the 
anxiety had started in about 2000, with the increase of other 
health problems.  He specifically concluded that the Veteran 
did not meet the criteria for a diagnosis of PTSD.  There was 
no indication that any of his service-connected disabilities 
has caused or aggravated his anxiety disorder.

In assessing the Veteran's claim for service connection for a 
mental disability, the Board and VA in general have 
undertaken considerable effort to make sure that all 
available documentation is in the file so that the most 
equitable decision can be reached in his case.  The Board is 
now satisfied that all available documentation is now before 
the Board, and was in fact available to the most recent 
medical expert.  The Veteran is of course permitted to make 
observations, but nonetheless, a medical diagnosis and nexus 
is still required, and he is unqualified to render such 
conclusions.

Moreover, although he exhibits or has exhibited a variety of 
problems over the years, and clearly has some anxiousness 
and/or depression associated herewith, the evidence in the 
aggregate, to include reasoned medical expert opinion, weighs 
against a finding that he has an acquired psychiatric 
disorder which is due to service on any premise.  In 
addition, the evidence does not show that any of the 
Veteran's service-connected disabilities is causally related 
to his non-service-connected anxiety, or has aggravated that 
condition.  In summary, the evidence is not in approximate 
balance as to a grant of service connection, and a reasonable 
doubt is not raised to be resolved in favor of the appellant. 


ORDER

Service connection for an acquired psychiatric disorder, to 
include anxiety and posttraumatic stress disorder, is denied. 



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


